DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 1-6) in the reply filed on 2-23-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (US 2016/0099199).
[claim 1]  A sinter sheet (108, fig. 1, [0023]), which will be formed as a sintered member (fig. 1) to be located at a position between a front-side surface of a semiconductor chip (102, fig. 1, [0022]) and a connected member (110, fig. 1, [0024]) to be connected to the semiconductor chip, wherein the semiconductor chip has convex portions at the front-side surface thereof (e.g. protrusion portions of 102 extending  into the concave extensions of 108, fig. 1, said protrusions extend from the top of the concave portions of to the bottom of said protrusions that terminates at 104, see C1 in annotated figure1 below), wherein the sinter sheet includes: a first surface to be opposed to the front-side surface of the semiconductor chip (fig. 1); and concave portions (portions of 108 around the protrusions of 102, fig. 1, wherein said concave portions extend from the top of concave portions to a depth equivalent to lowest level of 104, see C2 in annotated figure 1 below) formed at the first surface of the sinter sheet at such positions respectively opposed to the convex portions of the semiconductor chip (fig. 1), wherein each of the concave portions has a depth ratio with respect to a height of each of the convex portions (ratio of C2 to C1, see annotated figure 1 below), wherein the depth ratio of each of the concave portions is larger than 100% so that a bottom surface of each of the concave portions is not in contact with a forward end surface of each of the convex portions of the semiconductor chip (e.g. the said concave portions are separated from convex portions by 104).

    PNG
    media_image1.png
    427
    441
    media_image1.png
    Greyscale

[claim 2]  A semiconductor device (fig. 1, can be viewed upside down in this interpretation) comprising: a semiconductor chip (102, fig. 1, [0022]); a connected member (110, fig. 1, [0024]), to which the semiconductor chip is connected via a sintered member (108, fig. 1, [0023]); and convex portions formed at a front-side surface of the semiconductor chip (e.g. protrusions extending of 102 extending into 108, fig. 1, wherein the sintered member is provided between the front-side surface of the semiconductor chip and the connected member for connecting the semiconductor chip to the connected member (fig. 1), wherein the sintered member has a first surface opposed to the front-side surface of the semiconductor chip (fig. 1), and wherein concave portions (portions of 108 around the protrusions of 102, fig. 1)  are formed at the first surface at such positions respectively opposed to the convex portions of the semiconductor chip (fig. 1), wherein a thin-walled bottom portion (portion of 108 below the concave protrusions, fig.1) is a part of the sintered member between a bottom surface of each concave portion and an opposite-side surface of the sintered member, which is in contact with the connected member (fig. 1), and wherein the thick-walled bottom portion (portion of 108 directly contacting 102 wherein no 104 is present) is another part of the sintered member other than the thin-walled bottom portion (fig. 1), wherein the sinter density of the thin-walled bottom portion is smaller than that of the thick- walled bottom portion (note the presence of vias 104 at the interface of the semiconductor chip 102 and the sinter layer 108 where the convex/concave portions are present while there are areas off to the side with no via 104 have direct contact between 102 and 108, when sintering occurs between 108/102 see [0022], the density will naturally be more where there is no via 104 separating the sintering layers 108/102, fig. 1).
 [claim 4] The semiconductor device according to claim 2, wherein each of the convex portions extends in a first direction (e.g. into the page, fig.1), a width ratio of a width of each concave portion with respect to a width of the convex portion is smaller than 300% (the concave portion of the sinter layer surrounding the convex portion of the semiconductor die is only slight wider than the convex portion in order to provide space for 106), the width of the concave portion is a length of the concave portion in a second direction (cross-section of the concave portion in fig. 1), which is perpendicular to the first direction and which extends along the front- side surface of the semiconductor chip (fig. 1), and the width of the convex portion is a length of the convex portion in the second direction (fig. 1).
[claim 5] The semiconductor device according to claim 2, wherein a side wall of the concave portion formed in the sintered member is separated from a side wall of the convex portion of the semiconductor chip (e.g. the convex portions of the semiconductor chip 102 and the concave portions of 108 surrounding the convex portions of 102 are separated by vias 104 [0020]).
[claim 6] The semiconductor device according to claim 2, wherein the sintered member is composed of a sintered body made of silver or a sintered body made of copper [0022].

Response to Arguments
Applicant's arguments filed 6-10-2022 have been fully considered but they are not persuasive.
Applicant argues in context of claim 2 that Viswanathan does not disclose a configuration of a thin-walled bottom portion and a thick-walled bottom portion wherein the sinter density of the thin-walled bottom portion is less than that of the thick-walled bottom portion.  Applicant further argues, on page 11 of applicant’s arguments, an annotated sketch of what constitutes the thin-walled bottom portion and the thick-walled bottom portion.  Applicant’s sketch, however, appears to contradict the express language of the claims.  Applicant claims that the “thin-walled bottom portion is part of the sintered member between a bottom surface of each concave portion and the opposite side surface of the sintered member” and the “thick-walled bottom portion is another part of the sintered member other than the thin-walled bottom portion.”   As can been in fig. 4D of applicant’s drawings, the protrusions of the sintered member 600 are what define the concave portion 61 of the sintered member.  In contrast in the annotated explanation applicant alleges that the high density thick-walled portions are in the protrusions that define the concave portion.  Moreover the thick-walled portion is claimed to be a “bottom portion” but is shown by applicant as extending the entire depth of the protrusion and the sintered layer.  It is unclear how this can be construed as a “bottom portion” of the sintered member.  Turning to the examiner’s interpretation, it is noted that pressure is indeed applied during the sintering process of Viswanathan.  [0022] discloses the sinter layer 108 is formed on the semiconductor die, specifically [0022] states that “In response to sintering, the particles of the sintered metallic layer 108 and the semiconductor die 102 bind to each other to form a solid structure. In particular, materials of the sinterable material diffuse across the boundaries of the particles, fusing the particles together and creating one solid piece.”  [0037] states that during the process of sintering, pressure up to 25 MPa may be applied.  Applicant does depict, on page 13 of applicant’s arguments, a annotated example of when pressure is applied to the sintered layer but argues that that the areas of high densities to do conform to the claimed structure.  To the contrary, under the examiner’s interpretation, the thin-walled (thin by low density) bottom portion  is the bottom portion below the protrusions of the sinter layer 108 which are low density in applicant’s rendering and the thick-walled (thick by high density) bottom portion is the bottom portion at the edges/corners of 108 which are high density and hence read on the claims.
Applicant’s remaining arguments have been considered but are moot because the revised interpretation of the prior art does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898